 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                     Case No. 19-CR-0 149-JAH
 9                      Plaintiff,
10          V.
                                                   ORDER
11    MICHELL LOUISE CASTO,
12                      Defendant.
13
14         This matter comes before the Court on the United States' joint motion to dismiss
15   the Indictment as to Defendant Michelle Louise Casto.
16         IT IS HEREBY ORDERED that the Indictment in the above-captioned case is
17   DISMISSED WITHOUT PREJUDICE.
18
19         DATED:    7#/1~
20
                                          HONORABLE 8ARBLYNN MAJOR
21                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
